Citation Nr: 1709154	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  15-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for neuropathy of the bilateral legs and right foot.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a staph infection.

6.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for ischemic heart disease.

7.  Entitlement to service connection for a left leg amputation.

8.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a left leg amputation.

9.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection posttraumatic stress disorder (PTSD).

10.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for residuals, pneumonia and pneumothorax.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 1963 to November 1966

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board notes that the October 2013 rating decision denied entitlement to service connection for a left leg amputation.  While the issue was listed as service connection, a review of the April 2015 statement of the case shows that the RO also considered a claim for compensation pursuant to 38 U.S.C.A. § 1151.  In an effort to ensure that the Veteran's contentions are properly considered, the Board has characterized the issues as stated above.  The Veteran is not prejudiced by this action as both issues were addressed by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration of the existence of these records.


FINDING OF FACT

Prior to a promulgation of a decision on appeal, the Board was notified that the Veteran died in August 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellant's claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits under section 5121(a).


ORDER

The appeal is dismissed.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


